Citation Nr: 0432358	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for status postoperative 
stenotic, coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from November 1973 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records show that the veteran was seen for 
high cholesterol and hypercholesterolemia.  In November 1989 
the veteran was not cleared for the Army's physical fitness 
and testing program because a consultation with a cardiology 
specialist was indicated for further evaluation and risk 
factor modification counseling.  

The veteran contends that his hypertension is secondary to 
his high cholesterol.  He has not been afforded a VA cardiac 
examination to determine the etiology of his hypertension.  
In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 
3.159(c)(4).  This includes the duty to obtain VA 
examinations, which provide an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Fulfillment of the VA's 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the appeal is 
REMANDED to the RO via the AMC, in Washington, DC, for the 
following development:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a cardiac 
examination.  Send the claims folder to 
the examiner for review.  The examiner is 
requested to indicate in the examination 
report that the claims folder has been 
reviewed.

2.  The cardiac examiner is requested to 
opine as to whether it is at least as 
likely as not that the veteran's status 
post operative stenotic, coronary artery 
disease was etiologically related to his 
high cholesterol and hypercholesterolemia 
noted in service.  All indicated special 
studies deemed necessary should be 
accomplished.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

4.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



